The failure to embrace in the indictment averments explaining the words, "I N Bank of Groveton" would not render the indictment subject to quashal on motion. If on a trial of the case there was an effort to show that the words meant anything other than that which they imported, viz, that the name of the bank intended was the I.N. Bank of Groveton, a variance would have been disclosed between the allegation and proof, available on objection to the evidence. Beasley v. State, 39 Tex.Crim. Rep., 47 S.W. Rep., 991.
The motion for rehearing is overruled.
Overruled.